Exhibit 10.1

REVOLVING LINE OF CREDIT AGREEMENT


           This Revolving Line of Credit Agreement (the "AGREEMENT") is made and
entered into in this 29th day of February 2008, by and between Sands Brothers
Venture Capital III, LLC ("LENDER"), and XA, Inc., a Nevada Corporation, with a
business address of 875 North Michigan Avenue, Suite 2626, Chicago, Illinois,
60611 (the "BORROWER") and The Experiential Agency, Inc., an Illinois
corporation, with a business address of 875 North Michigan Avenue, Suite 2626,
Chicago, Illinois, 60611 (the “SUBSIDIARY”) each a “PARTY” and collectively the
“PARTIES.”


           In consideration of the mutual covenants and agreements contained
herein, which the Parties each acknowledge receipt of, the Parties agree as
follows:


 1.          LINE OF CREDIT. Lender hereby establishes for a period extending to
June 29, 2008 (the "MATURITY DATE") a revolving line of credit (the "CREDIT
LINE") for Borrower in the principal amount of Two Hundred Thousand Dollars
($200,000.00) (the "CREDIT LIMIT"). In connection herewith, Borrower shall
execute and deliver to Lender a Promissory Note in the initial amount of One
Hundred Thousand Dollars ($100,000) (the “INITIAL ADVANCE,” and the “NOTE,” a
copy of which is attached hereto as Exhibit A), which amount shall be payable to
Borrower immediately upon the Parties entry into this Agreement.  Any additional
funds advanced by Lender to Borrower from time to time, pursuant the terms of
this Agreement (each an “ADVANCE”) shall be evidenced by a Promissory Note,
substantially similar to the Note (the “FURTHER NOTES”).


2.           ADVANCES. Any request for an Advance may be made from time to time
and in such amounts as Borrower may choose; provided, however, any requested
Advance will not, when added to the outstanding principal balance of all
previous Advances, exceed the Credit Limit. Requests for Advances may be made
orally or in writing by such officer of Borrower authorized by it to request
such Advances. Until such time as Lender may be notified otherwise, Borrower
hereby authorizes its President, Joseph Wagner and its Chief Operating Officer,
Jean Wilson, to request Advances. Lender may deposit or credit the amount of any
requested Advance to Borrower's checking account with Lender. Lender may refuse
to make any requested Advance if an Acceleration Event and/or an Event of
Default (as defined below) has occurred and is continuing hereunder either at
the time the request is given or the date the Advance is to be made, or if an
event has occurred or condition exists which, with the giving of notice or
passing of time or both, would constitute an event of default hereunder as of
such dates.  The funds from the Advances will be used by the Borrower for
operating expenses in connection with the operations of the Subsidiary, and will
be immediately transferred to the Subsidiary as a capital contribution, which
expenses are set forth in greater detail on Schedule 1.


3.           INTEREST. All sums advanced pursuant to this Agreement shall bear
interest from the date each Advance is made until paid in full at the rate of
twelve percent (12%) per annum, simple interest (the "EFFECTIVE RATE"), as
provided in further detail in the Note, provided however, that in the event any
payment is not made within three (3) days of the date such payment is due under
the Note or any Further Notes, all outstanding notes shall bear interest at the
rate of fifteen percent (15%) per annum and such failure to pay the required
payment shall be characterized as an Acceleration Event as such term is defined
in the Note and Further Notes.

 
 

--------------------------------------------------------------------------------

 

 
4.           REPAYMENT. Borrower shall pay accrued interest on the outstanding
principal balance on a monthly basis commencing on April 1, 2008, and continuing
on the first day of each month thereafter. The entire unpaid principal balance,
together with any accrued interest and other unpaid charges or fees hereunder,
shall be due and payable on the Maturity Date as defined in the Note. All
payments shall be made to Lender at such place as Lender may, from time to time,
designate. All payments received hereunder shall be applied, first, to any costs
or expenses incurred by Lender in collecting such payment or to any other unpaid
charges or expenses due hereunder; second, to accrued interest; and third, to
principal. Borrower may prepay the principal amount of the Note at any time
without penalty.


5.           REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter
into this Agreement and to make the advances provided for herein, Borrower
represents and warrants to Lender as follows:


 
a.
Borrower is a duly organized, validly existing, and in good standing under the
laws of the State of Nevada;



 
b.
Borrower has the authority and power to execute and deliver any document
required hereunder and to perform any condition or obligation imposed under the
terms of such documents;



 
c.
The execution, delivery and performance of this Agreement and each document
incident hereto will not violate any provision of any applicable law,
regulation, order, judgment, decree, Articles of Incorporation, Bylaws,
indenture, contract, agreement, or other undertaking to which Borrower is a
party, or which purports to be binding on Borrower or its assets and will not
result in the creation or imposition of a lien on any of its assets;



 
d.
There is no action, suit, investigation, or proceeding pending or, to the
knowledge of Borrower, threatened, against or affecting Borrower or any of its
assets which, if adversely determined, would have a material adverse affect on
the financial condition of Borrower or the operation of its business;



 
e.
Neither the Borrower or the Subsidiary is currently in default of the
Forbearance Agreement or any other agreements or documents entered into with
LaSalle Bank National Association, and no event which with the passage of time
or the giving of notice or both could become an event of default under the
Forbearance Agreement, exists on the date hereof; and



 
f.
The Borrower shall take all actions necessary to ensure that the Subsidiary
shall have sufficient available funds in United States Dollars to pay and
discharge, when due and payable, any and all of the obligations or liabilities
of the Subsidiary, when due.




--------------------------------------------------------------------------------


6.           EVENTS OF DEFAULT. An “EVENT OF DEFAULT” will occur if any of the
following events occurs:


 
a.
Any representation or warranty made by Borrower or the Subsidiary in this
Agreement or in connection with any borrowing or request for an Advance
hereunder is untrue in any material respect at the time when made;



 
b.
Default by Borrower or the Subsidiary in the observance or performance of any
other covenant or agreement contained in this Agreement, other than a default
constituting a separate and distinct event of default under this Paragraph 6;



 
c.
Filing by Borrower or the Subsidiary of a voluntary petition in bankruptcy
seeking reorganization, arrangement or readjustment of debts, or any other
relief under the Bankruptcy Code as amended or under any other insolvency act or
law, state or federal, now or hereafter existing; or



 
d.
Filing of an involuntary petition against Borrower or the Subsidiary in
bankruptcy seeking reorganization, arrangement or readjustment of debts, or any
other relief under the Bankruptcy Code as amended, or under any other insolvency
act or law, state or federal, now or hereafter existing, and the continuance
thereof for sixty (60) days undismissed, unbonded, or undischarged.



7.           REMEDIES. Upon the occurrence of an Event of Default as defined
above or an Acceleration Event (as defined in the Note), Lender may declare the
entire unpaid principal balance, together with accrued interest thereon, to be
immediately due and payable without presentment, demand, protest, or other
notice of any kind, as described in further detail in the Note. Lender may
suspend or terminate any obligation it may have hereunder to make additional
Advances. To the extent permitted by law, Borrower waives any rights to
presentment, demand, protest, or notice of any kind in connection with this
Agreement. No failure or delay on the part of Lender in exercising any right,
power, or privilege hereunder will preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege. The rights and
remedies provided herein are cumulative and not exclusive of any other rights or
remedies provided at law or in equity. Borrower agrees to pay all costs of
collection incurred by reason of the default, including court costs and
reasonable attorney's fees.

 
 

--------------------------------------------------------------------------------

 



8.           NOTICE. Any written notice will be deemed effective on the date
such notice is placed, first class, postage prepaid, in the United States mail,
addressed to the party to which notice is being given at the addresses above.


9.
GENERAL PROVISIONS.



 
a.
All representations and warranties made in this Agreement and the Note and in
any certificate delivered pursuant thereto shall survive the execution and
delivery of this Agreement and the making of any loans hereunder. This Agreement
will be binding upon and inure to the benefit of Borrower and Lender, their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or delegate its duties hereunder without the prior written
consent of Lender. This Agreement, the Promissory Note, and all documents and
instruments associated herewith will be governed by and construed and
interpreted in accordance with the laws of the State of New York. Time is of the
essence hereof.



 
b.
This Agreement constitutes the entire agreement of the Parties hereto and
expressly supersedes all prior and contemporaneous understandings and
commitments, whether written or oral, with respect to the subject matter
hereof.  No variations, modifications, changes or extensions of this Agreement
or any other terms hereof shall be binding upon any Party hereto unless set
forth in a document duly executed by such Party or an authorized agent or such
Party.



 
c.
No failure on the part of any Party to enforce any provisions of this Agreement
will act as a waiver of the right to enforce that provision.



 
d.
Section headings are for convenience only and shall not define or limit the
provisions of this Agreement.



 
e.
This Agreement may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Agreement signed by one Party and faxed to another Party shall be
deemed to have been executed and delivered by the signing Party as though an
original.  A photocopy of this Agreement shall be effective as an original for
all purposes.



[Remainder of page left intentionally blank. Signature page follows.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
day and year first above written.


“BORROWER”




XA, Inc.




/s/ Joseph Wagner
Joseph Wagner
Chief Executive Officer


“SUBSIDIARY”


Experiential Agency, Inc.




/s/ Joseph Wagner
Joseph Wagner
Chief Executive Officer
 


“LENDER”


Sands Brothers Venture Capital III, LLC


By: /s/ Scott Baily


Its: Cheif Operating Officer


Printed Name: Scott Baily





 
 

--------------------------------------------------------------------------------

 

Schedule 1





       
$29,700
– Letter of Credit - GOLUB
 
$50,000
– Alice’s Garden
 
$32,000
– Legal Fees (Loev, Levin)
 
$45,000
– AV Vendor - Finelite
 
$12,500
– Pollard Kelley – Audit
 
$75,000
– Payroll
 
$45,800
– Rents
 
$10,000
– LaSalle Bank
Total
$300,000
 












 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


PROMISSORY NOTE


US $100,000
February 29, 2008





FOR VALUE RECEIVED, the undersigned, XA, Inc. ("Maker"), hereby promises to pay
to the order of Sands Brothers Venture Capital III, LLC ("Payee"), the principal
sum of One Hundred Thousand Dollars ($100,000), in lawful money in United States
of America, which shall be legal tender, bearing interest and payable as
provided herein.  This Note is entered into in connection with and shall be
subject to the terms and conditions of the Revolving Line of Credit Agreement,
which this Note is attached to as Exhibit A, thereto (the “Line of Credit”).


1.
Interest on the unpaid balance of this Note shall bear interest at the rate of
Twelve Percent (12%) per annum, which interest shall accrue from the effective
date until the Maturity Date (as defined below), unless prepaid prior to such
Maturity Date. All past-due principal and interest (which failure to pay such
amounts shall be defined herein as an “Acceleration Event”) shall bear interest
at the rate of fifteen percent (15%) per annum until paid in full.  Interest
will be computed on the basis of a 360-day year.



2.
The principal amount of this Note shall be due and payable on June 29, 2008 (the
“Maturity Date”).



3.
This Note may be prepaid in whole or in part, at any time and from time to time,
without premium or penalty.  If any amount of this Note is not paid when due
under this Note, or otherwise cured as provided in the Line of Credit, or if any
Acceleration Event as defined under the Line of Credit shall occur, such event
shall be an Acceleration Event under this Note.  Upon an Acceleration Event, the
Payee shall have the right to provide for the entire amount of unpaid principal
and interest on this Note to be immediately due and payable, by providing the
Maker fifteen (15) days prior written notice of Payee’s desire to make the
entire outstanding amount of principal and interest due on this Note immediately
payable, which Note shall then be payable by the Maker after the expiration of
the fifteenth (15th) day following the receipt of such notice by the Maker (an
“Event of Default”).



4.
If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day. This
Note shall be binding upon and inure to the benefit of the Payee named herein
and Payee’s respective successors and assigns.  Each holder of this Note, by
accepting the same, agrees to and shall be bound by all of the provisions of
this Note.  Payee may assign this Note or any of its rights, interests or
obligations to this Note without the prior written approval of Maker.


 
 

--------------------------------------------------------------------------------

 




 
5.
No provision of this Note shall alter or impair the obligation of Maker to pay
the principal of and interest on this Note at the times, places and rates, and
in the coin or currency, herein prescribed.



 
6.
The Maker will do or cause to be done all things reasonably necessary to
preserve and keep in full force and affect its corporate existence, rights and
franchises and comply with all laws applicable to the Maker, except where the
failure to comply could not reasonably be expected to have a material adverse
effect on the Maker. Failure to comply with this provision shall constitute an
Event of Default. Notwithstanding anything to the contrary in this Note or any
other agreement entered into in connection herewith, whether now existing or
hereafter arising and whether written or oral, it is agreed that the aggregate
of all interest and any other charges constituting interest, or adjudicated as
constituting interest, and contracted for, chargeable or receivable under this
Note or otherwise in connection with this loan transaction, shall under no
circumstances exceed the Maximum Rate (as defined below).



7.
In the event the maturity of this Note is accelerated by reason of an Event of
Default under this Note, any other agreement entered into in connection herewith
or therewith, or by voluntary prepayment by Maker or otherwise, then earned
interest may never include more than the Maximum Rate allowable by law, computed
from the dates of each advance of the loan proceeds outstanding until
payment.  If from any circumstance any holder of this Note shall ever receive
interest or any other charges constituting interest, or adjudicated as
constituting interest, the amount, if any, which would exceed the Maximum Rate
shall be applied to the reduction of the principal amount owing on this Note,
and not to the payment of interest; or if such excessive interest exceeds the
unpaid balance of principal hereof, the amount of such excessive interest that
exceeds the unpaid balance of principal hereof shall be refunded to Maker.  In
determining whether or not the interest paid or payable exceeds the Maximum
Rate, to the extent permitted by applicable law (i) any nonprincipal payment
shall be characterized as an expense, fee or premium rather than as interest;
and (ii) all interest at any time contracted for, charged, received or preserved
in connection herewith shall be amortized, prorated, allocated and spread in
equal parts during the period of the full stated term of this Note.  The term
"Maximum Rate" shall mean the maximum rate of interest allowed by applicable
federal or state law.



8.
Except as provided herein, Maker and any sureties, guarantors and endorsers of
this Note jointly and severally waive demand, presentment, notice of nonpayment
or dishonor, notice of intent to accelerate, notice of acceleration, diligence
in collecting, grace, notice and protest, and consent to all extensions without
notice for any period or periods of time and partial payments, before or after
maturity, without prejudice to the holder.  The holder shall similarly have the
right to deal in any way, at any time, with one or more of the foregoing parties
without notice to any other party, and to grant any such party any extensions of
time for payment of any of said indebtedness, or to grant any other indulgences
or forbearance whatsoever, without notice to any other party and without in any
way affecting the personal liability of any party hereunder.  If any efforts are
made to collect or enforce this Note or any installment due hereunder, the
undersigned agrees to pay all collection costs and fees, including reasonable
attorney's fees.


 
 

--------------------------------------------------------------------------------

 




9.
A copy of this Promissory Note signed by one party and faxed to another party
shall be deemed to have been executed and delivered by the signing party as
though an original.  A photocopy of this Promissory Note shall be effective as
an original for all purposes.



10.
This Note shall be governed by and construed exclusively in accordance with the
laws of the State of New York without regard to the conflicts of laws principles
thereof. The parties hereto hereby agree that any suit or proceeding arising
directly and/or indirectly pursuant to or under this instrument or the
consummation of the transactions contemplated hereby, shall be brought solely in
a federal or state court located in the Southern District of New York. By its
execution hereof, the parties hereby covenant and irrevocably submit to the in
personam jurisdiction of the federal and state courts located in the City,
County and State of New York and agrees that any process in any such action may
be served upon any of them personally, or by certified mail or registered mail
upon them or their agent, return receipt requested, with the same full force and
effect as if personally served upon them in New York City. The parties hereto
waive any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense or lack of in personam jurisdiction with
respect thereto. In the event of any such action or proceeding, the party
prevailing therein shall be entitled to payment from the other party hereto of
its reasonable and documented counsel fees and disbursements in an amount
judicially determined.





IN WITNESS WHEREOF, Maker has duly executed this Note as of the day and year
first written above.




XA, Inc.




/s/ Joseph Wagner
Joseph Wagner
Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 
